 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ANTHONY AVILA,                                No. 2:18-cv-00163 JAM AC (PS)
12                         Plaintiff,
13              v.                                        ORDER
14    M.D. McMAHON,
15                         Defendant.
16

17             Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

18   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On March 27, 2019,

19   District Judge John A. Mendez adopted in full the undersigned’s findings and recommendations

20   dismissing the County of San Joaquin from this case. ECF No. 57. In light of this ruling,

21   defendant M.D. McMahon is the only remaining defendant. The court therefore ORDERS as

22   follows:

23          1. Plaintiff must submit a Second Amended Complaint that includes only his claims against

24             defendant M.D. McMahon, and which does not rely on or refence any prior complaint, no

25             later than April 26, 2019;

26          2. The parties must submit a joint status report and proposed case schedule within 30 days of

27             the filing of plaintiff’s Second Amended Complaint; and

28   ////
                                                          1
 1      3. Plaintiff’s failure to file a Second Amended Complaint by April 26, 2019 may result in
 2         dismissal of this action for failure to prosecute.
 3      IT IS SO ORDERED.
 4   DATED: March 28, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
